Citation Nr: 0919493	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of balance, to 
include as secondary, to tinnitus.

2.  Entitlement to service connection for depression, to 
include as secondary, to tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that the claims at issue were previously 
remanded by the Board in September 2008, for further 
evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision with regard to the issues of service 
connection for loss of balance and depression, secondary to 
tinnitus, at this time.


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
the Veteran has a loss of balance that is related to service 
or that was directly caused or aggravated by his service-
connected tinnitus.

2.  The competent medical evidence fails to demonstrate that 
the Veteran has depression that is related to service or that 
was directly caused or aggravated by his service-connected 
tinnitus.


CONCLUSIONS OF LAW

1.  Loss of Balance was not incurred in or aggravated by the 
Veteran's active duty service, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

2.  Depression was not incurred in or aggravated by the 
Veteran's active duty service, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in September 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The September 2006 letter 
provided this notice to the Veteran.  

The Board observes that the September 2006 letter was sent to 
the Veteran prior to the November 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the September 2006 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2007), and Dingess, supra. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's VA treatment records, are associated with the 
claims folder.  The Board notes that the Veteran's service 
treatment records, with the exception of his separation 
examination, were unable to be located.  However, as will be 
explained below, the Veteran is not claiming direct service 
connection for either claim at issue and therefore the issue 
is moot.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension medical opinion dated January 2009.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for loss of balance and depression as secondary to 
his service-connected tinnitus.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Board notes that the record does not reflect 
nor does the Veteran claim that his loss of balance or 
depression are directly related to his active duty service.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claims of entitlement to secondary service 
connection for loss of balance and depression were received 
in July 2006.    

I.  Loss of Balance

As noted above, the Veteran contends that he is entitled to 
service connection for loss of balance secondary to his 
service-connected tinnitus.  The Board acknowledges that the 
Veteran submitted excerpts from a medical text book that 
refers to the connection between hearing problems and loss of 
balance.  

Following the September 2008 Board remand, the Veteran was 
afforded compensation and pension (C&P) examination medical 
opinion (C&P) in January 2009.  The examiner reviewed VAMC 
treatment records from September 2001 to the present in order 
to provide an opinion with regard to whether the Veteran has 
loss of balance secondary to his service-connected tinnitus.  
Upon review the examiner acknowledged that the treatment 
record dated September 25, 2001, had the following 
assessment:  "rule out vestibular disorder, most likely 
vestibulitis."  See Dole VAMC treatment record dated 
September 25, 2001.  However, after further review of the 
record it is noted that there is no other mention of 
vestibular disorder or vestibulitis.  As such, the examiner 
opined that the Veteran does not currently suffer from loss 
of balance issues.  The examiner further noted that no 
examination was necessary because there was no evidence of a 
current disorder.  

The Board acknowledges that the Veteran submitted a copy of 
an additional treatment report pertaining to a May 2007 x-ray 
taken of the Veteran's hand following a fall.  The Veteran 
claims that he fell because he lost his balance.  However, 
the treatment record does not indicate that the Veteran 
complained of balance issues at the time the x-ray was taken.  

Finally, the Board acknowledges that the Veteran submitted 
excerpts from a medical text book that refers to the 
connection between hearing problems and loss of balance.  The 
evidence was reviewed, but without a current diagnosis of 
loss of balance, the issue of whether tinnitus can cause 
problems with balance is moot.  

With consideration of all the aforementioned, the Board finds 
that the Veteran is not currently diagnosed with a loss of 
balance.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Additionally, the 
Board notes  that without a current diagnosis of loss of 
balance, the issue of whether the loss of balance is 
secondary to the Veteran's service-connected tinnitus is 
rendered moot.

The Board recognizes the Veteran's assertion that he has 
experienced issues with regard to loss of balance, however, 
the Veteran is not shown to have the requisite medical 
expertise to diagnose loss of balance or render a competent 
medical opinion regarding its cause.  Consequently, his 
assertion is afforded no probative value regarding the 
question of whether he has loss of balance problems that are 
related to service.

Therefore, having reviewed the Veteran's VA treatment records 
and the January 2009 C&P examination medical opinion and 
found no current diagnosis of loss of balance, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Depression

The Veteran contends that he is entitled to service 
connection for his depression secondary to his service-
connected tinnitus.  The Veteran claims that the constant 
ringing in his ears affects his mood.  The Board notes that 
the Veteran does not assert that his depression is directly 
related to his active duty service.  

The Veteran was afforded a compensation and pension 
examination in January 2009 following the Board's September 
2008 remand.  The C&P examiner reviewed the entire record 
including treatment records from the Dole VAMC dating from 
September 2001 to the present.  The examiner noted that the 
Veteran is currently being treated for depression and is 
taking anti-depressants to aid in that treatment.  The 
examiner diagnosed the Veteran with major depressive 
disorder, recurrent, in full remission.  The examiner further 
noted that the Veteran reports no current depressive symptoms 
but did describe a history of recurrent depressive episodes 
citing an initial diagnosis in August 2002.  The examiner 
opined that the Veteran's depression is not the result of his 
tinnitus citing the lack of medical evidence indicating that 
his recurrent episodes were based on tinnitus.  Rather, the 
examiner notes that the Veteran's recurrent episodes happen 
concurrently with situational stressors including his surgery 
for prostate cancer, the death of his mother, and times when 
he stopped taking his anti-depressant medication.  The 
examiner further noted that while the Veteran might be more 
aware of his tinnitus during times of depression because the 
depressive state might cause a loss of interest in activities 
that might distract the Veteran thereby highlighting the 
tinnitus.  That is, the Veteran's depression might exacerbate 
his tinnitus rather than the other way around.  The Board 
notes that the examiner provides a negative nexus opinion 
with regard to the Veteran's depression being related to his 
service-connected tinnitus.  

The Board recognizes the Veteran's assertion that his 
depression is related to his tinnitus, however, the Veteran 
is not shown to have the requisite medical expertise to 
diagnose depression or render a competent medical opinion 
regarding its cause.  Consequently, his assertion is afforded 
no probative value regarding the question of whether his 
depression is related to his service-connected tinnitus.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for depression secondary to his 
service-connected tinnitus.  In this regard, the medical 
evidence shows treatment for depression; however, the 
evidence does not show that the Veteran's depression is a 
result of his tinnitus and the January 2009 examiner provides 
a negative nexus relationship between the Veteran's current 
disability and his service-connected tinnitus.  The Board 
therefore concludes that the evidence is against any nexus 
between the Veteran's depression and his service-connected 
tinnitus.  The Board has considered the benefit of the doubt 
rule; however, as a preponderance of the evidence is against 
this claim such rule does not apply and the claim must be 
denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for loss of balance is 
denied.

Entitlement to service connection for depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


